Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary

This office action for US Patent application 16/935835 is responsive to communications filed on August 20, 2021. Currently, claims 1-20 are pending are presented for examination.

Response to Arguments
Applicant’s arguments with respect to claims 1, 17, 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103 :AIA 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4, 17-18, 20 is/are rejected under 35 U.S.C §103 unpatentable Lim et al. (US 20200029087 A1) in view of Xu et al. (US 20200213622 A1).


Regarding claim 1, Lim et al. (US 20200029087 A1) meets the claim limitations, as follows: 
A method for processing video content, comprising: 
partitioning, along a partitioning edge, at least one block of a plurality of blocks associated with a picture into a first partition and a second partition [i.e. partition a current block into a first partition and a second partition; Fig. 37]; 
performing inter prediction on the at least one block of the plurality of blocks, to generate a first prediction signal for the first partition and a second prediction signal for the second partition [i.e. the inter predictor 126 generates a first triangular prediction image and a second triangular prediction image; paragraph. 0309]; and

However, Lim et al. (US 20200029087 A1) does not disclose about blending partitions around the partitioning edge

In the same field of endeavor, Xu et al. (US 20200213622 A1) discloses the deficient claim limitations, as follows:
blending the first and second prediction signals for edge subblocks surrounding  of the at least one block[i.e. after predicting each of the triangular prediction unit based on the obtained motion information, the sample values along the diagonal or anti-diagonal edge of the current CU are adjusted by performing a blending process with adaptive weights; paragraph. 0132, Fig. 13].

It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Lim et al. (US 20200029087 A1) with Xu et al. (US 20200213622 A1) in order to create a method for processing video content as the claimed invention.


Regarding claim 2, Lim et al. (US 20200029087 A1) in view of Xu et al. (US 20200213622 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Lim et al. (US 20200029087 A1) discloses the claim limitations as follows:
The method according to claim 1, wherein partitioning, along the partitioning edge, the plurality of blocks further comprises: 
determining a partition mode of the plurality of blocks [i.e. Fig. 48]; and 
partitioning the plurality of blocks based on the partition mode [i.e. Fig. 48].

Regarding claim 4, Lim et al. (US 20200029087 A1) in view of Xu et al. (US 20200213622 A1) discloses the following claim limitations as set forth in claim 2.

Furthermore, Lim et al. (US 20200029087 A1) discloses the claim limitations as follows:
The method according to claim 2, wherein partitioning, along the partitioning edge, the plurality of blocks further comprises: 
determining a target partitioning manner according to a partition mode index, an angle index, or a distance index [i.e. Fig. 47B and 48]; and 
determining the partitioning edge corresponding to the target partitioning manner [i.e. Fig. 47B and 48].

Regarding claim 17, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Regarding claim 18, all the claim limitations which are set forth and rejected as per 

Regarding claim 20, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Allowable Subject Matter
Claims 3, 5-16, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

New Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.



/NAM D PHAM/             Primary Examiner, Art Unit 2487